Citation Nr: 1209800	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a hearing loss disability.

4.  Entitlement to a disability rating in excess of 60 percent for loss of use of the left hand with neurovascular damage on and after January 16, 2007.

5.  Entitlement to a disability rating in excess of 50 percent for left mandibular area shell fragment wound residuals with Muscle Group XIII injury, left mandibular fracture residuals and a scar.

6.  Entitlement to a disability rating in excess of 30 percent for the Veteran's left upper extremity shell fragment wound residuals with injury to the radial, medial and ulnar nerves, left little finger flexion deformity, and degenerative joint disease for the period prior to January 16, 2007.
7.  Entitlement to a disability rating in excess of 20 percent for the Veteran's left upper arm shell fragment wound residuals with Muscle Group V injury.  

8.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder.

9.  Entitlement to an initial disability rating in excess of 20 percent for vascular damage of the left lower extremity.

10.  Entitlement to an initial disability rating in excess of 20 percent for the residuals of a shell fragment wound of the left lung.

11.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a shell fragment wound of the left neck.  

12.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

13.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a shell fragment wound to the right forearm and dorsal distal radius, Muscle Groups VIII and IX.

14.  Entitlement to a disability rating in excess of 10 percent for the residuals of a shell fragment wound of the upper left thigh, hip, and groin, Muscle Groups XIV, XV, and XVII.  

15.  Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a right shoulder shell fragment wound, tendonitis, and bursitis.  

16.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right upper extremity neurovascular damage.  

17. Entitlement to a compensable disability evaluation for the Veteran's left upper chest shell fragment wound residuals with Muscle Group I injury and a scar.  
18.  Entitlement to special monthly compensation due to the Veteran's housebound status.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.  He had service in the Republic of Vietnam, where his awards and decorations included the Purple Heart Medal.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2009, at which time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for a low back disorder, a left ankle disorder, and a hearing loss disability.  The following ratings were confirmed and continued for the indicated service-connected disabilities:  1) 60 percent for loss of use of the left hand with neurovascular damage on and after January 16, 2007; 2) 30 percent for the Veteran's left upper extremity shell fragment wound residuals with injury to the radial, medial and ulnar nerves, left little finger flexion deformity, and degenerative joint disease for the period prior to January 16, 2007; 3) 20 percent for degenerative joint disease of the left shoulder; 4) 20 percent for vascular damage of the left lower extremity; 5) 20 percent for the residuals of a shell fragment wound of the left lung; 6) 10 percent for the residuals of a shell fragment wound of the left neck; 7) 10 percent for degenerative disc disease of the cervical spine; 8) 10 percent for the residuals of a shell fragment wound to the right forearm and dorsal distal radius, Muscle Groups VIII and IX; 9) 10 percent for the residuals of a shell fragment wound of the upper left thigh, hip, and groin, Muscle Groups XIV, XV, and XVII; 10) 10 percent for the residuals of a right shoulder shell fragment wound, tendonitis, and bursitis; 11) 10 percent for the Veteran's right upper extremity neurovascular damage; 12) a noncompensable disability evaluation for the Veteran's left upper chest shell fragment wound residuals with Muscle Group I injury and a scar.  

In September 2010, on the basis of clear and unmistakable error, the RO raised the rating from 20 to 30 percent for the Veteran's service-connected shell fragment wound with scars affecting Muscle Groups V, VI, and I (minor) (previously listed as Muscle Group V).  The effective date of that rating was July 26, 2006.  At the same time, the RO proposed to sever service connection for the Veteran's separately rated left upper extremity scar, evaluated as 20 percent disabling.  The RO noted that at the time that evaluation had become effective July 21, 2006, service connection was already in effect for a shell fragment wound of the left upper arm, Muscle Group V.  The RO stated that separate service connection for the scar was not warranted unless the scar was unstable or painful on palpation.  The RO found that it produced neither effect.  Although it proposed to sever the separate rating for the scar, the RO noted that it would not affect the Veteran's overall combined evaluation.  

Later in September 2010, the RO informed the Veteran of its proposal to sever separate service connection for a left upper arm scar.  The RO further informed the Veteran that he had 60 days to submit evidence as to why such action should not be taken.  In December 2010, the RO stated that it had not received such evidence.  Therefore, separate service connection for a left upper arm scar was severed, effective March 1, 2011.   

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the following issues:  1) Entitlement to a disability rating in excess of 30 percent for the Veteran's left upper extremity shell fragment wound residuals with injury to the radial, medial and ulnar nerves, left little finger flexion deformity, and degenerative joint disease for the period prior to January 16, 2007; 2)  Entitlement to a disability rating in excess of 20 percent for the Veteran's left upper arm shell fragment wound residuals with Muscle Group V injury; 3)  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder; 4)  Entitlement to an initial disability rating in excess of 20 percent for vascular damage of the left lower extremity; 5)  Entitlement to an initial rating in excess of 10 percent for the residuals of a shell fragment wound of the left neck; 6)  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a shell fragment wound to the right forearm and dorsal distal radius, Muscle Groups VIII and IX; 7)  Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a right shoulder shell fragment wound, tendonitis, and bursitis; and 8)  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right upper extremity neurovascular damage.  There is also a potential issue of entitlement to special monthly compensation due to being housebound.  Those issues and potential issue are addressed in the REMAND portion of the decision below and is REMANDED to the RO for the indicated development. 

In March 2008, the Veteran's representative raised contentions to the effect that service connection is warranted for a throat disorder manifested by difficulty eating.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's reported history of a low back disorder, diagnosed primarily as degenerative disc disease, is consistent with the circumstances, conditions, or hardships of his service and is not rebutted by clear and convincing evidence to the contrary.

2.  The presence of a chronic, identifiable left ankle disorder has not been established.
3.  The Veteran's reported history of a hearing loss disability in and since service is rebutted by clear and convincing evidence to the contrary.

4.  The evidence shows that the Veteran is ambidextrous and that he lost the use of his left hand as the result of shell fragment wounds in service. 

5.  The residuals of a shell fragment wound of the left mandibular area are manifested by a scar productive of four characteristic signs of disfigurement.  

6.  Since service connection became effective September 5, 2007, the Veteran's residuals of a shell fragment wound of the left lung have consisted primarily of complaints of shortness of breath and chest pressure, findings of decreased breath sounds and dyspnea on exertion, and pulmonary function tests showing an FEV-1 of 108.2 percent of predicted, an FEV-1/FVC of 92 percent, and a DLCO (SB) of 87.7 percent of predicted.  

7.  The Veteran's degenerative disc disease of the cervical spine is manifested primarily by complaints of pain, flexion to 40 degrees, and a combined range of cervical spine motion of 305 degrees, without muscle spasm, guarding, or abnormal spinal contour.  

8.  The Veteran's degenerative disc disease of the cervical spine has not been productive of any incapacitating episodes as defined by VA.  

9.  The residuals of a shell fragment wound of the upper left thigh, hip, and groin, Muscle Groups XIV, XV, and XVII the Veteran's service-connected left thigh disorder is productive of no more than moderate impairment.  

10.  The Veteran's left upper chest shell fragment wound residuals with Muscle Group I injury and a scar is asymptomatic.  



CONCLUSIONS OF LAW

1.  A low back disorder is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2011).  

2.  The claimed left ankle disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2011).  

3.  A bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2011).  .

4.  The schedular criteria have been met for a 70 percent disability rating for the loss of use of the left hand with neurovascular damage on and after January 16, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5125 (2011).

5.  The criteria have not been met for a disability rating in excess of 50 percent for left mandibular area shell fragment wound residuals with Muscle Group XIII injury, left mandibular fracture residuals and a scar.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Code 7800 (2007, codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7804(effective October 23, 2008)).

6.  The criteria have not been met for an initial disability rating in excess of 20 percent for the residuals of a shell fragment wound of the left lung.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6843

7.  The criteria have not been met for entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

8.  The criteria have not been met for a disability rating in excess of 10 percent for the residuals of a shell fragment wound of the upper left thigh, hip, and groin, Muscle Groups XIV, XV, and XVII.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5315 (2011).

9.  The criteria have not been met for a compensable disability evaluation for the Veteran's left upper chest shell fragment wound residuals with Muscle Group I injury and a scar.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Code 7804 (2007, codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7804(effective October 23, 2008)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection and his claims for increased ratings for his service-connected disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

Beginning in July 2006, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of his applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting the Veteran's VA treatment from January 1972 through April 2011; an October 1975 statement from the Veteran's former employer; records and reports reflecting the Veteran's treatment by J. M. C., M.D., from March 1993 through December 2010; records and reports reflecting the Veteran's treatment by R. M. N., M.D., from March 2007 to June 2007; records and reports reflecting the Veteran's treatment by or through P. T. H., M.D., from June 2007 to October 2007; records and reports reflecting the Veteran's treatment by or through J. R., M.D. from June 2007 to February 2008; and a medical article copied from the internet in January 2008.  

In June 1971; February 1972; October and December 2006; March, October and December 2007; April 2008; March, April, July, and October 2010; and February and March 2011 VA examined the Veteran to determine the nature, extent, and/or etiology of the various disorders on appeal.  The VA examination reports show that the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran; documented the Veteran's medical conditions, and rendered diagnoses and opinions generally consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On several occasions, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  To date, however, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Service Connection Claims

The Veteran seeks entitlement to service connection for a left ankle disorder, a low back disorder, and a hearing loss disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disorders, such as arthritis or a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to report what he experienced in and after service.  For example, he is competent to report that he experienced noise exposure in service and that he has had difficulty hearing since that time.  He is also competent to report that he has experienced low back pain since sustaining injuries from enemy mortar fire in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That said, special considerations attend the cases of combat veterans. 38 U.S.C.A. § 1154(b) (West 2002).  

For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Id.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case are to be recorded in full.

Section 1154(b) does not, however, create a statutory presumption that combat Veteran's alleged disease or injury is service-connected.  The Veteran must still meet his evidentiary burden with respect to service connection.  Section 1154(b) sets forth a three-step, sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the Veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. (Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is not required to accept statements or testimony that is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  The statute provides that if these two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service- connection, even if no official record of such incurrence exists. Thus, if a veteran satisfies both of these inquiries mandated by the statute, a factual presumption arises that the alleged injury or disease is service-connected.  Section 1154(b) makes the resolution of these inquiries very favorable to the Veteran by providing that the VA shall resolve every reasonable doubt in favor of the Veteran. The presumption is, however, rebuttable. The VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus, as the third step in the analysis, it must be determined whether the government has met its burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Low Back 

The Veteran contends that he has a low back disorder, diagnosed as degenerative disc disease, primarily as a result of injuries sustained in an enemy mortar attack in Vietnam.  Therefore, the Veteran states that since that time, he has had low back pain, now diagnosed as degenerative disc disease.  Therefore, he maintains that service connection is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted.  

As a combat Veteran who sustained multiple injuries in an enemy mortar attack in service, the Board finds that the Veteran's contentions with respect to low back pain, are consistent with the circumstances, conditions, or hardships of his service.  Thus, a factual presumption arises that the alleged low back disorder is service-connected.  While favorable to the Veteran, he must still meet his evidentiary burden with respect to service connection.  Indeed, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

In this case, the Veteran's service medical records are negative for any complaints or clinical findings of a low back disorder.  The reports of his May 1968 service entrance examination and his March 1971 service separation examination are similarly negative.  Moreover, the reports of VA examinations in July 1971 and February 1972 are negative for any complaints or clinical findings of a low back disorder of any kind.  Such findings in multiple treatment records and examination reports militate strongly against the Veteran's appeal.  

In December 2010, the Veteran's representative maintained that when the Veteran was injured in service, he was on so much pain medication that he was unable to distinguish pain in his back from other areas of pain and that the Veteran did not complain of low back pain for that reason.  His contentions notwithstanding, the Veteran's representative has not submitted any evidence to support that theory.  Moreover, even if he was on significant pain medication, that did not prevent him from distinguishing pain in other areas of his body, such as his left upper and lower extremities.  Under such circumstances, the suggestion that he could not distinguish back pain is without merit.

VA treatment records from January 1972 to October 1985 show treatment primarily for chest pain and upper back and shoulder problems, associated with being a mailman.  However, during VA treatment in November 1973, the Veteran reported low back pain.  The etiology was not identified.  In March 1975, he had reportedly fallen down the steps 4 weeks earlier and had experienced discomfort in the area of his tailbone.  Thereafter, there were no recorded manifestations of back pain until November 1998.  At that time, the Veteran was treated by J. M. C., M.D., for complaints of back discomfort.  Those complaints were associated with an assessment of mechanical low back pain.  There were no findings that they were associated with the Veteran's shrapnel injuries in service.

In September 2001, the Veteran was treated for acute back spasms, after he was involved in a motor vehicle accident in which he was hit from behind.  Thereafter, he complained of back pain on several occasions, and in October 2002, he was treated by Dr. C. for lumbar radiculopathy.  The following month he underwent a laminectomy and fusion of L2-L3.  Such a chain of events suggest that the intervening injury was significant

In January 2007, Dr. C stated that the Veteran had been complaining of low back pain since sustaining multiple shell fragment wounds in service; thus suggesting continuing symptomatology between the Veteran's current low back disability and service.  However, the evidence suggests that Dr. C's opinion is based on a history reported by the Veteran.  Indeed, it does not account for the extensive gap in the evidence of back pain between 1975 and 1998.  Moreover, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As noted above, Dr. C.'s own records are negative for any complaints or clinical findings of low back pain until November 1998.  Such evidence belies the contention had had chronic back pain since service.  Nevertheless, in March 2007, the Veteran was examined by VA to determine the nature and etiology of any low back disorder found to be present.  

Following the VA examination, the relevant diagnosis was degenerative disc disease of the lumbosacral spine.  That diagnosis was confirmed by X-ray findings.  During the examination, the VA examiner noted that the Veteran had not reported back pain until 1980 and that he had not been receiving VA treatment for that disorder until 1983.  Moreover, the VA examiner noted Veteran's service treatment records and the report of his VA separation examination were silent for any manifestations of a back disorder.  Therefore, he concluded that it was less likely than not that the Veteran's low back disorder was related to service.  The VA examiner was unable to state whether the Veteran's low back disorder had been aggravated by a service-incurred injury without resorting to mere speculation.
In March 2010, the Veteran was reexamined by VA to determine the nature and etiology of any low back disorder found to be present.  While the examiner found it reasonable to believe that the trauma sustained by the Veteran in service could easily cause multiple injuries, he stated that if the Veteran had injured his low back in service, he would have expected to see some documentation associated with that injury.  However, he noted that there was nothing in the service treatment records or in the records shortly after service showing an injury to the Veteran's low back.  He stated that a low back disorder was first reported many years after service, including that following a 2001 motor vehicle accident.  He concluded that it was medically impossible to determine when the Veteran's back pain actually began and that it would be speculative to identify the etiology of the Veteran's low back disorder.  

During a March 2011 VA examination, EMG testing revealed L4-L5 radiculopathies (postoperative status).  

In reviewing the record, the Board finds that the opinions of the March 2007 and March 2010 examiners to have greater probative weight than that of Dr. C.  The VA opinions were based not only on an interview with an examination of the Veteran but include a review of the claims file and a rationale for the examiner's opinion.  As such, the VA examiners' opinions are more full and complete and carries greater probative weight than that offered by Dr. C.  While both VA examiners note the lack of documentation of chronic low back pain for many years after service, they suggest that given the major injuries sustained by the Veteran in service, one could expect to find an associated low back disorder.  However, given the lack of documentation they acknowledge that it would be speculative to conclude that that the Veteran's degenerative disc disease was due to the inservice injuries.  

In addition to the foregoing, it is significant to note that the Veteran did not file his initial claim of entitlement to service connection for a low back disorder until July 2006, many years after his separation from service.  When combined with the initial complaints of low back pain in 1972 and 1975 and then not until 1998, such lengthy passage of time without filing a claim tends to refute the Veteran's contentions that he had been having chronic back pain since service.  Had he been having such pain, it is reasonable to expect that he would have filed an earlier claim.  After all, he certainly knew how to do so, as he had filed an initial claim for service connection for multiple disorders in May 1971, just prior to his separation from service.  That he did not do so with respect to a back disorder is significant and also militates against his claim.  

In sum, the aggregate of the records and reports on file and the timing of his claim of service connection suggest that the Veteran's low back disorder, characterized as degenerative disc disease, had its onset years after service.  However, despite significant findings against the Veteran's claim, the equivocal opinions of the VA examiners do not provide the clear and unmistakable evidence necessary to rebut the Veteran's contentions that his low back disorder is related to service.  Indeed, taken in a light most favorable to the Veteran, the VA examiners suggest that the Veteran's low back problems are consistent with the circumstances, conditions, or hardships of the Veteran's injuries in service, notwithstanding the fact that there is no official record of a back disorder in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  Therefore, the Board concludes that the Veteran's low back disorder, diagnosed primarily as degenerative disc disease, is the result of his injuries sustained in a mortar attack in service.  Accordingly, service connection is warranted, and to that extent, the appeal is granted.

The Left Ankle 

The Veteran also seeks entitlement to service connection for a left ankle disorder.  In a January 2007 statement, the Veteran contended that his left ankle disorder was the result of surgery to harvest a tendon to repair his shell fragment wound injuries of the left upper extremity.  Therefore, he maintained that service connection was warranted.  

During a March 2010 VA orthopedic examination, the Veteran reported that he did not have a left ankle disorder.  He stated that he was having problems with his right ankle and was in consultation with his representative about clarifying the issue.

By a rating action in September 2010, the RO granted entitlement to service connection for a right ankle disorder.  The RO assigned a 20 percent rating, effective March 19, 2010.

In a December 2010 Supplemental Statement of the Case, the RO noted that if the Veteran should wish to withdraw his claim of entitlement to service connection for a left ankle disorder, he should so inform them.  To date, the Veteran has not withdrawn his claim of entitlement to service connection for a left ankle disorder.  Therefore, the Board will proceed to the merits of that appeal.

A review of the Veteran's service treatment records, as well as the records reflecting his treatment since service, are negative for any complaints or clinical findings of a left ankle disorder.  As noted above, in March 2010, the Veteran was to be examined by VA, specifically to determine the nature and etiology of any left ankle disorder found to be present.  However, he stated very clearly that he did not have a right ankle disorder.  Although he suggested that he and his representative were clarifying the issue, they have not yet done so.  

Absent evidence of a left ankle disability in service or currently, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left ankle disorder is not warranted, and the appeal is denied.

Hearing Loss Disability

The Veteran contends that his hearing loss disability is primarily the result of noise exposure sustained when he was injured in a mortar attack in service.  He states that he has continued to experience a hearing loss disability and that service connection is, therefore, warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, service connection for hearing loss disability and tinnitus is not warranted, and the appeal will be denied.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For certain organic diseases of the nervous system, such as a sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

During his May 1968 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, hearing loss.  On examination, his ears and eardrums were normal, and audiometric testing revealed the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
15
0
LEFT
-10
-10
0
0
0

The Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability.  

During his March 1971 physical evaluation board examination, the Veteran's ears and eardrums were, again, found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated frequencies:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
No Report (NR)
15
LEFT
10
5
10
NR
20

Speech audiometry was not performed at any time in service.

During VA examinations in June 1971 and February 1972, the examiner stated that there was no abnormalities of the Veteran's ears and that the Veteran had no hearing loss.  

In July 2010, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability found to be present.  On examination, his ears and eardrums were normal, and audiometric testing revealed the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
60
LEFT
15
20
25
40
55

Speech reception testing revealed a speech recognition score of 86 percent in the left ear and 84 percent in the right ear.

Contingent on reviewing the Veteran's claims file, the examiner found it at least as likely as not that a portion the Veteran's bilateral hearing loss disability was related to his military noise exposure.  The examiner noted, however, that her opinion could change following a review of the Veteran's claims file.  

During a subsequent review of the Veteran's claims file, a different VA audiologist reviewed the Veteran's claims file and noted that the Veteran's hearing acuity had been normal at the time of his enlistment in and separation from service.  She further noted no significant threshold changes consistent with a noise-induced hearing loss.  Therefore, she concluded that it was not at least as likely as not that at least a portion of the Veteran's hearing loss disability was related to his military noise exposure.  In so concluding, the VA reviewer noted that exposure to either impulse sounds or continuous noise exposure could cause a temporary threshold shift which usually abated 16 to 48 hours after the exposure.  She also noted that impulse noise or continuous noise exposure could result in an immediate permanent hearing loss disability.  In addition, the VA reviewer stated that since the damage from such noise exposure occurred at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  

In September and December 2010, J. M. C., M.D., reported that the noise from the explosion the Veteran experienced in service, as well as that from firing weapons, almost certainly damaged his hearing and that his hearing deficit almost clearly was associated with his service-related injury.

Although the Veteran contends that he has had hearing loss since he was injured in an explosion in service, the clinical evidence shows that his sensorineural hearing loss disability, was first manifested during VA audiometric testing in July 2010.  That was almost forty years after his separation from active duty.  Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss since service.  Rather, it militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

Although Dr. C. suggests that at least a portion of the Veteran's hearing loss disability was due to military noise exposure, his opinion is distinguishable from those rendered by the VA examiners.  Unlike the VA examiners, there is no evidence that Dr. C. reviewed the Veteran's claims file prior to making his determination.  Rather, the evidence suggests that his opinion was based on a history given by the Veteran.  Indeed, Dr. C.'s opinion is not consistent with the Veteran's medical history concerning his hearing loss disability.  In fact, Dr. C. does not provide any audiometric test results or other evidence to confirm that the Veteran does, in fact, have a hearing loss disability.  As noted above, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Also unlike the VA examiners, Dr. C. did not provide any rationale for his conclusion.  Moreover, the Board notes that Dr. C.'s conclusion is equivocal in its use of terms such as "almost certainly" and "almost clearly" in describing the nexus between the Veteran's hearing loss disability and service.  Such equivocation diminishes the probative value of Dr. C.'s opinion.

Finally, the Board notes that Dr. C. is a family physician.  Unlike the VA examiners, there is no evidence that he has any specialized knowledge or practice with respect to the identification and etiology of a hearing loss disability.  

For the foregoing reasons, the Board finds the opinions of the VA examiners to have greater probative value than the opinion of Dr. C.  

In addition to the foregoing, it is significant to note that the Veteran did not file his initial claim of entitlement to service connection for a hearing loss disability until March 2010, many years after his separation from service.  While not dispositive, such a lengthy passage of time without filing a claim tends to refute the Veteran's contentions that he had been having chronic hearing problems since service.  Had he been having such problems, it is reasonable to expect that he would have filed an earlier claim.  After all, he certainly knew how to do so, as he had filed an initial claim for service connection for multiple disorders in May 1971, just prior to his separation from service.  That he did not do so with respect to a hearing loss disability is significant and militates against his claim.  

In sum, the findings of normal hearing acuity in service; the lack of objective evidence of a chronic, identifiable hearing loss disability for many years after service; the opinions of VA audiologists that the Veteran's hearing loss disorder is unrelated to service; and the initial claim of entitlement to a hearing loss disability many years after service provide clear and unmistakable to rebut the Veteran's contentions that his current hearing loss disability is related to service.  Absent evidence of such disability in service or of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 

The Increased Rating Claims

The Veteran seeks entitlement to increased ratings for multiple service-connected disabilities.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In evaluating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69.

When the Veteran filed his initial claim of entitlement to service connection in May 1971, left handedness was to be confirmed by the evidence of others or proper tests.  Often the handwriting before and after a severe injury was could be considered convincing evidence.  In any event, only one hand was to be considered major.  38 C.F.R. § 4.69 (1971).  

During the course of the appeal, VA issued changes with respect to the criteria for determining the Veteran's major upper extremity.  62 Fed. Reg. 30235 (1997) (effective July 3, 1997 and codified at 38 C.F.R. § 4.69).  

Under the revised regulatory criteria, impairment of a major upper extremity the injured hand, or the most severely injured hand, of an ambidextrous individual was to be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.

At the time of his entry in service, the Veteran reported that he was right-handed.  However, during occupational therapy in August 1969, it was noted that he was ambidextrous and could write with both hands.  Although he was also noted to be ambidextrous during his March 1971 medical board examination, his left hand was noted to be his minor upper extremity on his April 1971 Physical Evaluation Board.  VA examinations in June 1971 and February 1972 also show conflicting findings as to whether the Veteran is right handed or ambidextrous.  During VA examinations in October 2006, the Veteran reported that he had been ambidextrous prior to his injury in service but that since his injury to his left hand in service, he had been restricted to the use of his right hand.  

The foregoing findings raise a real question as to which is the Veteran's dominant upper extremity.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Therefore, the Board finds a reasonable basis to conclude that the Veteran is ambidextrous.  Because the left upper extremity is the most severely injured, the Board will consider that the dominant extremity for rating purposes.  

In evaluating muscle injuries from gunshot wounds or other trauma, consideration is given to the history and complaints associated with the particular injury, as well as the current objective findings.  38 C.F.R. § 4.56.  Such factors, however, are only guidelines which are to be considered with all evidence in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. 4.56 also provide guidance in classifying muscle injuries as slight, moderate, moderately severe, or severe.  The various levels are determined by evaluating the type of injury; the history and complaint associated with the injury; and the objective findings.

Slight muscle disability may typically result from a simple wound of the muscle without debridement or infection.  The service department records generally show a superficial wound with brief treatment and a return to duty.  The service department records or other record also show that the wound usually heals with good functional results and no cardinal signs or symptoms of muscle disability as defined by the VA.  In such situations, the current objective findings consist of a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or of metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability may typically result from a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile and residuals of debridement or prolonged infection.  The history of the injury is shown by service department records or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and, possibly, exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately-severe disability of the muscles is caused by a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with resultant debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints are demonstrated by service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability results from a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.  In such cases, the history of the injury is substantiated by service department records or other evidence showing hospitalization for a prolonged period for treatment of wound and a record of consistent complaints of the cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to the muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance or soft flabby muscles in the wound area.  The muscles may swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements, compared with the corresponding muscles of the uninjured side, indicate severe impairment of function. 38 C.F.R. § 4.56(d)(4).

Other signs of severe muscle disability, if present, are x- ray evidence of minute, multiple, scattered foreign bodies, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering an area where bone is normally protected by muscle. Severe muscle disability may also be shown by diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Left Hand

The loss of use of the hand is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5125.  A 60 percent rating is warranted for the loss of use of the minor hand, while a 70 percent rating is warranted for the loss of use of the major hand.  Currently, the Veteran has a 60 percent rating for the loss of use of the minor hand with neurovascular damage.  That rating became effective January 16, 2007.  By virtue of the fact, that the Board considers the Veteran's left hand to be part of his major upper extremity, a 70 percent rating is now warranted.  That is the highest schedular rating available for the loss of use of the major hand.  Under such circumstances, the Board will consider the criteria for an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2011).  Those criteria will be discussed below. 

The Mandible 

The Veteran's service-connected residuals of a shell fragment wound of the left mandibular area of the face and neck, Muscle Group XIII, is rated as a scar.  A 50 percent rating is warranted for a head, face, or neck scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks or lips), or; with 4 or 5 characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The eight characteristics of disfigurement for the purposes of evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches or more (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at its widest point; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to the underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding 6 square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1).  Unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Note (3).

Disabling effects, other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately rated under the appropriate diagnostic code(s).  Then apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

In 2008, during the pendency of the appeal, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

A review of the evidence discloses that in June 1969, the Veteran sustained multiple shell fragment wounds of the face and a fracture of the condyle of the mandible, each without artery or nerve involvement.  The facial wounds and neck wounds were debrided and closed, and the Veteran underwent closed reduction of the left mandible.  An examination the following month revealed a firm union of the mandibular fracture.  Thereafter, the Veteran underwent revision of his left facial scar.  

During a June 1971 VA examination, there was a Z type cicatrix extending along the Veteran's left mandible and left upper area of the neck with retraction of the underlying tissues.  The Veteran stated that those scars were quite sensitive and painful at times and that he had frequent sharp pains in the area.  
During a February 1972 VA examination, there was no evidence of paralysis of the Veteran's left facial nerve.  He was able to grin, whistle, and close both eyes with no difficulty.  He responded normally to pain and vibratory sensation in the area of the face.  There was a little area of numbness below the left jaw.  A dental examination revealed that the mandibular joint function and occlusion were painless and within normal limits.  Pain was elicited with changes in weather.  The left mental foramen area was depressed and accompanied by a grossly disfiguring scar.  

More recent records, such as the report of a December 2007 VA examination of the Veteran's scars, discloses that the service-connected residuals of a shell fragment wound of the left mandibular area of the face and neck, Muscle Group XIII, are manifested primarily by the Veteran's complaints of intermittent pain radiating from the scar down his neck, difficulty swallowing, and respiratory problems.  On examination of the scar, the Veteran demonstrated four characteristics of disfigurement:  The scar is 4 cm wide, that is, over 1/4 inch; depressed; and adherent with an abnormal shiny texture affecting an area of 40 square centimeters.  However, the scar is 10 cm long with no discoloration, or underlying tissue loss.  Although there is evidence of induration and inflexibility, it affects an area of 16 square cm rather than at least 39 square cm.  Moreover, there is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  As such, the Veteran meets or more nearly approximates the criteria for the 50 percent rating currently in effect.  

In arriving at this decision, the Board has considered the possibility of separate schedular rating for a muscle injury of the neck under 38 C.F.R. § 4.73, Diagnostic Code 5322.  That diagnostic code is applicable to rating muscles at the front of the neck:  (the lateral, supra-, and infrahyoid group).  Trapezius I (clavicular insertion); sternocleidomastoid; the hyoid muscles; the stenothyroid; and the diagastric.  Those muscles control the rotary and forward movements of the head, respiration, and deglutition.  A noncompensable rating is warranted for slight muscle impairment, while a 10 percent rating is warranted for moderate muscle impairment.  

Although the Veteran's left mandible was fractured in June 1969 and he required debridement and revision of the scar, his treatment was reportedly successful.  Indeed, his mandibular joint function and occlusion were painless and within normal limits, and he did not demonstrate any of the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, or impairment of coordination and uncertainty of movement.  More recent records, including VA records reflecting the Veteran's dental treatment from May 2003 to April 2011 are similarly negative.

During VA examinations in October 2006 and December 2007, the Veteran reported neck pain exacerbated by increased activity and cold weather.  It was noted that his fractured left mandible had healed without any residual effects and that his muscle function was normal in terms of comfort, endurance, and strength to perform his activities of daily living.  

In sum, the evidence shows that residuals of the Veteran's shell fragment wound of the left neck with fractured mandible has healed well.  There is no objective evidence of any of the cardinal signs of muscle disability or any findings that it is productive of more than slight impairment.  Accordingly, a separate compensable rating for residual muscle disability is not warranted.  

In arriving at this decision, the Board notes that the Veteran's representative's contentions on VA Form 9, dated in March 2008, that the rating does not adequately address the Veteran's complaints with respect to eating, sleeping, and breathing.  In this regard, the Board notes that VA has granted the Veteran's claim of entitlement to service connection for the residuals of a shell fragment wound of the left lung.  A 20 percent rating was assigned in accordance with 38 C.F.R. § 4.97, Diagnostic Code 6843, the diagnostic code applicable to rating a traumatic chest wall defect, pneumothorax, hernia, etc.  Such disability is rated as restrictive lung disease.  VA has also granted entitlement to service connection for sleep apnea and assigned a 50 percent rating, effective February 25, 2008.  As noted above, the claim of entitlement to service connection a disorder manifested by difficulty eating has been referred to the RO in the Introduction section.  As such, the Board finds that VA has addressed or will consider the Veteran's complaints with respect to eating, sleeping, and breathing.  

The Left Lung

The residuals of a shell fragment wound of the left lung such as a traumatic chest wall defect, pneumothorax, hernia, etc., are rated as restrictive lung disease under the following general formula:  

A 30 percent schedular rating is warranted when there is an FEV-1 of 40- to 55-percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 60 percent rating is warranted when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  

Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling. Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  38 C.F.R. § 4.97, Diagnostic Code 6843, Note 3.

The Veteran's service treatment records show during the June 17, 1969 mortar attack, he sustained a shell fragment wound of the left chest wall which was debrided with delayed primary closure.  Chest X-rays taken later that month revealed blunting of the left costophrenic sulcus.  The lungs were otherwise clear.  There were fragments overlying the left chest wall and right shoulder area.  The cardiovascular silhouette appeared normal.  The left hemidiaphragm was elevated.  Chest X-rays taken in February 1971 revealed no evidence of active disease.  Metallic fragments were again seen over the left upper lung field.  

In June 1971, the Veteran underwent a special VA chest examination.  He complained of occasional pain and chest tightness.  His strength was fair, and he reportedly tired after 3 to 4 hours of exercise.  On examination, the Veteran demonstrated slight wheezing in the lungs.  A chest X-ray showed slightly increased hilar shadows, linear markings in the medial half of each lung and three metallic foreign bodies in the left chest, many over the left shoulder and one over the right shoulder.  There was an irregular entry scar measuring 1 inch by 11/2 inches in the left 3rd intercostal space in the anterior axillary line.  The point of exit scar measured 1/4 inch by 3/4 inch on top of the left shoulder posteriorly.  The Veteran's vital capacity was 132 percent of standard. 

In October 2007, the Veteran was examined by VA to determine the nature, extent, and etiology of any respiratory disorder found to be present.  It was noted that in June 2007, he had undergone arthroscopic surgery to repair his right rotator cuff and that he had also undergone umbilical hernia repair.  During the surgery, he reportedly experienced hypoxia leading to respiratory failure.  Since the incident, he stated that he had shortness of breath with moderate exertion, as well as a pressure feeling in his left anterior neck and upper chest.  He noted that due to his shortness of breath, he could no longer walk to the mailbox, complete household chores, shop, exercise, or play sports.  

On examination, the Veteran demonstrated normal excursion of the diaphragm and normal chest expansion.  Chest X-rays revealed metal shrapnel, some of which appeared to be in the left lung.  There was also an indeterminate, vaguely marginated pulmonary nodular opacity projected over the heart.  Chest fluoroscopy was recommended for further evaluation.  

On further examination, pulmonary function tests revealed an FEV-1 of 108.2 percent of predicted, an FEV-1/FVC of 92 percent, and a DLCO (SB) of 87.7 percent of predicted.  The examiner concluded that the Veteran's spirometry, lung volumes, and diffusing capacity were all within normal limits.  The VA examiner found that the Veteran's respiratory problems affected his usual daily activities.  They prevented his ability to engage in sports and severely impaired his ability to exercise or participate in recreation.  There was moderate impairment with respect to his ability to perform chores, shop, or travel.  The Veteran's lung disorder caused no problems with his ability to feed, bathe, dress, or groom himself and did not impair his ability to attend to the wants of nature.  The examiner opined that the Veteran's metallic foreign bodies in his lung parenchyma predisposed the Veteran to increased risk and contributed to the respiratory failure during  his June 2007 surgery.

In April 2008, the Veteran was reexamined by VA to determine the nature and extent of impairment attributable to his service-connected shell fragment wound of the lung.  The Veteran demonstrated decreased breath sounds and dyspnea on mild exertion.  Chest X-rays revealed no acute cardiopulmonary abnormalities.  There were multiple pieces of shrapnel throughout the chest which the radiologist stated were outside the lungs.  It was noted that the shrapnel wounds of the neck had caused upper airway narrowing.  The VA examiner found that the Veteran's respiratory problems affected his usual daily activities.  They severely impaired his ability to engage in sports or exercise.  There was moderate impairment with respect to his ability to perform chores, shop, participate in recreation, or travel.  The Veteran's lung disorder caused no problems with his ability to feed, bathe, dress, or groom himself and did not impair his ability to attend to the wants of nature.  

The foregoing evidence shows that the Veteran's lung disorder is manifested primarily by complaints of shortness of breath and chest pressure and decreased breath sounds and dyspnea on exertion.  X-rays also suggest that metallic foreign bodies have been retained in the lung.  However, his pulmonary function tests are within normal limits.  His FEV-1 is 108.2 percent of predicted, and his FEV-1/FVC is 92 percent.  Moreover, his DLCO (SB) is 87.7 percent of predicted.  While his lung disorder prevents or severely impairs his ability to perform the most strenuous activities, it is productive of no more than moderate impairment of most activities and does not impair his ability to independently perform the activities of daily living.  On balance, such findings meet or more nearly approximate the criteria for the 20 percent rating currently in effect for the Veteran's service-connected lung disorder.  Therefore, an increased rating is not warranted, and the appeal is denied.  


The Cervical Spine 

Intervertebral disc syndrome is rated in one of two ways:  either on the basis of the total duration of incapacitating episodes or on the basis of a general rating formula.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A 20 percent rating is  warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, when the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, when muscle spasm, guarding, or localized tenderness does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

The Veteran's service treatment records show that in a mortar attack in June 1969, he sustained shell fragment wounds of the face and neck.  They were debrided and closed, and in May 1970 a z-plasty was performed on the scar in his left jaw and neck area.  During a Physical Evaluation Board in March 1971, his neck was found to be normal.  

In June 1971, the Veteran was examined by VA.  The examination revealed a Z-type cicatrix extending along the left and mandible and left upper area of the neck.  X-rays of the neck and both shoulder girdles revealed a single metallic foreign body, measuring 5 mm x 6 mm, adjacent to the coronoid process of the right scapula.  There was also a metallic foreign body up to 18 mm in length in the posterior medial left supraclavicular area without evidence of associated bony injury.  Following the examination, the relevant diagnosis was multiple shell fragment wounds of the left mandibular area of the face and neck with old, healed cicatrix and retained metallic foreign bodies in the left cervical and supracervical areas.  

During a VA examination in February 1972, X-rays of the cervical spine revealed a relatively normal outline of the mandible without post-traumatic residual.  Distribution of the multiple metallic foreign bodies of the left cervical and supraclavicular areas revealed no associated residual of bony injury.  The left shoulder girdle showed no evidence of interval reaction in relation to the tiny metallic foreign body adjacent to the acromioclavicular joint.  

During VA examinations in October 2006 and December 2007, the Veteran stated that over the last number of years he had experienced pain in the upper back and neck and had been told that a piece of shrapnel had migrated into the paraspinal region of the cervical spine.  He described pain with neck motion; although his range of motion was noted to be full.  The Veteran reported neck pain exacerbated by increased activity and cold weather, and he stated that he would take medication for his neck pain.  

The Veteran demonstrated the following range of cervical spine motion:  extension from 0 to 40 degrees, with tenderness beginning at 35 degrees; flexion from 0 to 45 degrees, with tenderness beginning at 30 degrees; left lateral bending from 0 to 40 degrees, with tenderness beginning at 25 degrees; right lateral bending from 0 to 45 degrees, with tenderness beginning at 30 degrees; left rotation from 0 to 65 degrees, with tenderness beginning at 55 degrees; right rotation from 0 to 70 degrees, with tenderness beginning at 60 degrees.  It was noted that his muscle function was normal in terms of comfort, endurance, and strength to perform his activities of daily living.  Repetitive testing increased the Veteran's pain and fatigability but no additional weakness, incoordination, or additional loss of motion.  In October 2006, X-rays of the cervical spine revealed degenerative disc disease at C5-6 and C7-T1, as well as shrapnel in the Veteran's left neck.  

A review of the evidence discloses that the Veteran's cervical spine disorder is manifested primarily by complaints of pain.  However, the VA examiner notes that the Veteran has a full range of cervical spine motion.  Despite experiencing pain at 30 degrees, he can flex his cervical spine to 45 degrees, and he has a combined range of cervical spine motion of 305 degrees.  There is no evidence of crepitus, guarding, muscle spasm, or an abnormal spinal contour.  Indeed, the Veteran's muscle function is reportedly normal.  Moreover, they are no findings that the Veteran's service-connected cervical spine disorder has been productive of any incapacitating episodes as defined by VA.  

In light of the foregoing, the Board finds that the manifestations of the Veteran's degenerative disc disease of the cervical spine do not meet or more nearly approximate the schedular criteria for a rating in excess of the 10 percent rating currently in effect.  Accordingly, an increased rating is not warranted, and the appeal is denied.  

The Upper Left Thigh 

In addition to the foregoing, the Veteran's seeks entitlement to a rating in excess of residuals of a shell fragment wound of the left upper thigh, hip, and groin affecting Muscle Groups XV, XIV, and XVII.  That disability is rated in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5315.  That diagnostic code is applicable to rating the mesial thigh group consisting of the adductor longus, the adductor brevis, the adductor magnus, and the gracilis.  Their function applies to adduction and flexion of the hip and flexion of the knee.  Under that code, a 10 percent rating is warranted for moderate impairment, while a 20 percent rating is warranted for moderately severe impairment.  

The Veteran's service treatment records show that in June 1969, he sustained multiple shell fragment wounds of the left leg.  In part, those wounds involved injury to the left femoral vein (deep) for which the Veteran underwent ligation.  X-rays of the left thigh revealed a 1 cm by 2 cm metallic foreign body in the soft tissues below the lesser trochanter.  By the time of the Veteran's March 1971 Physical Evaluation Board, it was noted that the injury to his left deep femoral vein had been treated and was healed.  

During a June 1971 VA peripheral vascular examination, the Veteran stated that his legs tended to ache with changes in the weather but that he was having no swelling or difficulty in the left lower extremity.  Rather, he reported full use of the left leg.  On examination, there was a scar in his left groin.  The femoral, popliteal, dorsipedal, and posterior tibial arteries were palpable, and the leg was warm.  There was no evidence of any venous distention or edema.  Following the examination, the examiner found that the Veteran had a history of a peripheral vascular injury with no definite residuals at that time.

In February 1972, the Veteran underwent a second VA peripheral vascular examination.  There was a scar in the left groin area with normal pulsations in the left femoral artery.  However, there were diminished pulsations in the popliteal, dorsal pedal, and posterior tibial arteries of the left leg.  There was no evidence of any trophic changes in the left lower extremity, and the examiner concluded that there was no definite arterial disease at that time.  

More recent records, such as the report of the October 2006 VA examination of the muscles show a cicatrix in the upper one third on the anterior medial aspect of the left lower extremity with retraction of the underlying tissue but no muscle loss.  The Veteran described some discomfort and increasing problems in the left hip area.  He reported that the left hip pain could flare multiple times a week, especially in cold weather or with an increase in activity.  He stated that he took prescription medication for the pain.  It was noted that the Veteran had sustained an injury to the gluteus maximus.  However, muscle strength in the left pelvic girdle, Muscle Groups XVI, XVII, and XVIII was full.  Muscle function was normal in terms of comfort, endurance, and strength and was sufficient to perform the Veteran's activities of daily living.  

On further examination, the Veteran demonstrated the following range of left hip motion:  flexion from 0 to 95 degrees with tenderness beginning at 90 degrees; extension from 0 to 25 degrees with tenderness beginning at 20 degrees; left abduction from 0 to 35 degrees with tenderness beginning at 30 degrees; left adduction from 0 to 20 degrees with tenderness beginning at 20 degrees; left external rotation from 0 to 60 degrees with tenderness beginning at 0 degrees; left internal rotation from 0 to 40 degrees with tenderness beginning at 40 degrees.  The Veteran had difficulty crossing his left leg over his right leg but had no difficulty crossing his right leg over his left leg.  The Veteran was able to toe out in excess of 15 degrees, bilaterally.  Repetitive use caused pain and, especially, fatigability without additional weakness, incoordination or limitation of motion.  X-rays revealed a large metal fragment adjacent to the left lesser trochanter.  The examiner found that the fragment wound of the upper left thigh, hip, and groin Muscle Groups XV, XIV, and XVII with a retained foreign body medial to the lesser trochanter area, to be well-healed and asymptomatic.  

A March 2007 examination of the Veteran's lumbar spine revealed 5/5 strength in all muscles tested in the lower extremities.

In sum, the Veteran's service-connected left thigh disorder is manifested primarily complaints of increasing discomfort, multiple painful flare-ups weekly, an inability to cross his left leg over his right, and increased pain and fatigability with repetitive use.  Although such findings tend to refute the conclusion that the Veteran's left thigh is asymptomatic, the preponderance of the evidence tends to reflect the criteria for the 10 percent rating currently in effect.  There is no objective evidence that the Veteran's left thigh disorder is productive of any more than moderate impairment under 38 C.F.R. § 4.73, Diagnostic Code 5315.  While the Veteran has limitation of left hip motion when compared with the expected range of hip motion, it is noncompensable under the VA rating schedule.  38 C.F.R. § 4.70, Plate II; 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 (2011).  In this regard, the Veteran is able to flex his left thigh, without pain, to 90 degrees.  He is also able to extend the left thigh, without pain, to 20 degrees.  In addition, he can toe out more than 15 degrees with each leg, and the strength in his legs is full at 5/5.  In fact, the October 2006 VA examiner found that the Veteran's muscle function was normal in terms of comfort, endurance, and strength and was sufficient to perform the Veteran's activities of daily living.  On balance, such findings meet or more nearly approximate the criteria for a 10 percent rating currently in effect.  Therefore, an increased rating is not warranted, and the appeal is denied.  


The Left Upper Chest 

The Veteran's left upper chest shell fragment wound residuals with Muscle Group I injury and a scar are rated in accordance with 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.); 30 percent for an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent for an area or areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 4.118, Diagnostic Code 7801. A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

As noted above, in 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2009)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

The Veteran's service treatment records show during the June 17, 1969 mortar attack, the Veteran sustained a shell fragment wound of the left chest wall which was debrided with delayed primary closure.  Chest X-rays taken later that month revealed blunting of the left costophrenic sulcus.  The lungs were otherwise clear.  There were fragments overlying the left chest wall and right shoulder area.  The cardiovascular silhouette appeared normal.  The left hemidiaphragm was elevated.  Chest X-rays taken in February 1971 revealed no evidence of active disease.  Metallic fragments were again seen over the left upper lung field.  

In June 1971, the Veteran underwent a special VA chest examination.  He complained of occasional pain and chest tightness.  His strength was fair, and he reportedly tired after 3 to 4 hours of exercise.  On examination, there was an irregular entry scar measuring 1 inch by 11/2 inches in the left 3rd intercostal space in the anterior axillary line.  The point of exit scar measured 1/4 inch by 3/4 inch on top of the left shoulder posteriorly.  A chest X-ray showed slightly increased hilar shadows, linear markings in the medial half of each lung and three metallic foreign bodies in the left chest, many over the left shoulder and one over the right shoulder.  

More recent records, such as the report of the October 2006 VA scar examination, show a left anterior chest scar, measuring 2.5 cm by 3 cm.  It was not tender on palpation but was adherent to the underlying tissue.  There was no loss of function due to the scar, and there was no underlying soft tissue damage.  In addition, there was no skin ulceration or breakdown of the scar.  During an October 2006 examination of the Veteran's muscles, the Veteran's left chest scar was well healed, and there was no associated muscle loss.  He Veteran had no specific complaints about his scars and said that the scars, themselves, caused no symptoms.  

Although the Veteran's scar is attached to the underlying tissue, there is no evidence of underlying tissue damage.  As such, the left chest scar is considered superficial in nature.  In this regard, it measures 7 square cm and is not painful on examination or unstable.  Indeed, there is no evidence of a frequent loss of covering of skin over the scar.  Moreover, there is no evidence that it causes any loss of function of any affected part.  In fact, the Veteran acknowledges that his scars, themselves, do not cause any symptoms.  Therefore, the Veteran does not meet the criteria for a compensable evaluation.  Accordingly, the current evaluation is confirmed and continued, and the appeal is denied.  

Additional Considerations

In arriving at these decisions, the Board recognizes the representative's dissatisfaction with those areas of the rating code which assign ratings based on the level of impairment such as slight, moderate, moderately severe, and severe.  He contends that the assignment of such levels is arbitrary and capricious.  However, in the consideration of appeals, the Board is bound by applicable statutes, VA regulations, and precedent opinions of the General Counsel of the Department of Veterans Affairs.   38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2011).  Therefore, it must follow the criteria set forth in the Diagnostic Codes.

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the loss of use of the Veteran's left hand, the residuals of a shell fragment wound of the left mandibular area, the residuals of a shell fragment wound of the left lung, degenerative disc disease of the cervical spine, the residuals of a shell fragment wound of the upper left thigh, and the residuals of shell fragment wound of the left upper chest.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the foregoing service-connected disabilities.  The record does not show that the Veteran has required frequent hospitalizations for those disorders, and the record does not show an unusual clinical picture or any other factor which takes the foregoing disabilities outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's the loss of use of the Veteran's left hand, the residuals of a shell fragment wound of the left mandibular area, the residuals of a shell fragment wound of the left lung, degenerative disc disease of the cervical spine, the residuals of a shell fragment wound of the upper left thigh, and the residuals of shell fragment wound of the left upper chest presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to a 70 percent disability rating is granted for loss of use of the left hand with neurovascular damage on and after January 16, 2007.

Entitlement to a disability rating in excess of 50 percent is denied for left mandibular area shell fragment wound residuals with Muscle Group XIII injury, left mandibular fracture residuals and a scar.

Entitlement to an initial disability rating in excess of 20 percent is denied for the residuals of a shell fragment wound of the left lung.

Entitlement to a rating in excess of 10 percent is denied for the residuals of a shell fragment wound of the upper left thigh, hip, and groin, Muscle Groups XIV, XV, and XVII.

Entitlement to an initial disability rating in excess of 10 percent is denied for degenerative disc disease of the cervical spine.  

Entitlement to a compensable disability evaluation is denied for the Veteran's left upper chest shell fragment wound residuals with Muscle Group I injury and a scar.  


REMAND

The Veteran also seeks increased ratings for multiple disorders of his left and right upper extremities.  The Board's finding that the Veteran is ambidextrous may well affect the Veteran's rating with respect to each of those disorders.  The following service-connected disorders of the left upper extremity remain at issue:  1) Entitlement to a disability rating in excess of 30 percent for the Veteran's left upper extremity shell fragment wound residuals with injury to the radial, medial and ulnar nerves, left little finger flexion deformity, and degenerative joint disease for the period prior to January 16, 2007; 2) Entitlement to a disability rating in excess of 20 percent for the Veteran's left upper arm shell fragment wound residuals with Muscle Group V injury; 3) and Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder.  The ranges of motion of the left upper extremity have not been performed since the Veteran's VA orthopedic examination in October 2006.  Further, it is unclear which of the nerves of in each upper extremity are affected.  Finally, it is unclear as to the degree of impairment of the muscles involved 

The following service-connected right upper extremity disorders are at:  1) Entitlement to an initial disability rating in excess of 10 percent for the residuals of a shell fragment wound of the right forearm and dorsal distal radius involving Muscle Groups VIII and IX, axillary foreign bodies and scars; 2) Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a right shoulder shell fragment wound, tendonitis, and bursitis; and 3) Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right upper extremity neurovascular damage.  

Following a March 2007 VA examination of the Veteran's arteries and veins, the VA examiner suggested that the Veteran had right hand numbness and swelling due to neurovascular damage, including that involving the ulnar nerve.  In October 2010, the Veteran was reexamined by VA.  The examiner found that the only neurologic deficit in the right upper extremity involved subjective sensory deficits involving the median nerve.  He did note a direct injury to the bodies of the extensor musculature but did not find any significant motor deficits through the forearm, wrist, and fingers.  Further, he did not believe that there was a vascular issue whatsoever.  In light of the disparate conclusions of the March 2007 and October 2010 VA examiners, the Veteran's right arm should be reexamined.  

In regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for the residuals of a right shoulder shell fragment wound, tendonitis, and bursitis, the Board notes that in June 2007, the Veteran underwent repair of a torn right rotator cuff.  Service connection is not in effect for any disorder involving the Veteran's right rotator cuff.  The manifestations of the service-connected right shoulder disorder, tendonitis and bursitis, need to be delineated from those associated with the Veteran's torn right rotator cuff.  

The Veteran also seeks an initial rating in excess of 20 percent for vascular damage of the left lower extremity.  That disorder is rated in accordance with 38 C.F.R. § 4.110, Diagnostic Code 7121.  Under that code, a 20 percent schedular rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.   

In March 2007, the Veteran was examined to determine the extent of impairment attributable to his vascular damage.  The examiner could not palpate a radial or ulnar pulse in the left upper extremity.  However, he noted that the Veteran did have a fair amount of edema in both lower extremities.  The examiner did not state whether the edema was persistent in nature, nor did he address the criteria concerning the presence of stasis pigmentation, eczema, or ulceration.  As such, an additional vascular examination is warranted.  

The Veteran also seeks entitlement to a disability rating in excess of 50 percent for the left mandibular area shell fragment wound residuals with Muscle Group XIII injury, left mandibular fracture residuals and a scar, effective November 5, 2007.  While that issue has been considered above, the Board notes that the Veteran also seeks entitlement to an initial disability rating in excess of 10 percent for the residuals of a shell fragment wound of the left neck, effective July 21, 2006.  In its December 2010 Supplemental Statement of the Case, the RO cited an October 2010 VA medical opinion in which a VA physician found that those two disabilities were one and the same.  As such, the RO found that separate service connection for those two disabilities would constitute the prohibited practice of pyramiding; that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes.38 C.F.R. § 4.14 (2011).  Therefore, the RO combined the two evaluations under the left mandibular area shell fragment wound residuals with Muscle Group XIII injury, left mandibular fracture residuals and a scar.  The RO confirmed and continued the 50 percent schedular evaluation.  Such action effectively severed the grant of entitlement to service connection for the residuals of a shell fragment wound of the left neck.  The RO noted, however, that the change did not affect the Veteran overall combined disability rating, so it did not provide the Veteran with the due process criteria for the change.  The RO's reasoning notwithstanding, the Board is unaware of any statutory or regulatory authority which permits severance of service connection without due process.

The applicable regulations state that when severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons (emphasis added).  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Generally, if additional evidence is not received within that period, a final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. § 5112(b)(6) (West 2002).  In view of this regulation, the RO must provide due process, before it severs service connection for the residuals of a shell fragment wound of the left neck.  

Finally, the Veteran seeks entitlement to special monthly compensation due to being housebound by his service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2002; 38 C.F.R. § 3.350(i) (2011).  By a rating action in April 2011, the RO denied that claim.  In July 2011, the RO received the Veteran's notice of disagreement with that decision.  Despite the fact that the Veteran filed a timely notice of disagreement, the RO did not issue the Veteran a Statement of the Case with respect to that issue.  Therefore, that oversight must be corrected.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action: 

1.  With respect to the RO's December 2010 actions which effectively severed service connection for the residuals of a shell fragment wound of the left neck, the RO must comply with the due process requirements of 38 C.F.R. § 3.105(d) (2011)  

2.  Issue the Veteran and his representative a Statement of the Case concerning the Veteran's claim of entitlement to special monthly compensation due to his reported housebound status.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned claim should that claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2011). 

3.  Schedule the Veteran for an examination by a board-certified neurologist to determine the neurologic deficits associated with his service-connected residuals of shell fragment wounds of the left upper extremity, the right upper extremity, and the upper left thigh.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
If muscle disorders in the left upper extremity, the right upper extremity, and/or the upper left thigh are identified, and are residuals of the Veteran's shell fragment wounds sustained in service in June 1969, the examiner must identify each muscle group involved and the degree of impairment, if any, attributable to each muscle group, e.g., slight, moderate, moderately severe, or severe impairment.  

If nerve disorders in the left and/or right upper extremity are identified, the examiner must identify each nerve involved and the degree of paralysis, if any, attributable to each nerve, e.g., incomplete mild paralysis, incomplete moderate paralysis, incomplete severe paralysis, or complete paralysis.  In so doing, the examiner must state whether any deficits in a particular nerve are wholly sensory in nature.  

Finally, the examiner must render an opinion as to the degree of impairment on the Veteran's ability to perform his activities of daily living.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a particular claim.  38 C.F.R. § 3.655 (2011). 

If the Veteran fails to report for the examination, a copy of the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  If the notice was returned to VA as undeliverable, that fact must be noted in writing and also associated with the claim file.  

4.  Schedule the Veteran for an examination by a board-certified vascular specialist to determine the vascular deficit associated with his service-connected residuals of shell fragment wounds of the left and right upper extremities and the left lower extremity.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If vascular disorders in the left upper extremity, the right upper extremity, and/or the left lower extremity are identified as residuals of the Veteran's shell fragment wounds sustained in service in June 1969, the examiner must identify each vessel involved and whether there are asymptomatic palpable or visible varicose veins; whether edema is present, and, if so, whether it is intermittent or persistent in nature or of a massive board-like quality; whether the edema is relieved by elevation; whether the vascular disorder causes aching or fatigue; whether there is stasis pigmentation or eczema; whether there is ulceration, and, if so, whether it is intermittent or persistent in nature; and whether there is constant pain at rest attributable to the identified vascular disorders.  

Finally, the examiner must render an opinion as to the degree of impairment on the Veteran's ability to perform his activities of daily living.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a particular claim.  38 C.F.R. § 3.655 (2011). 

If the Veteran fails to report for the examination, a copy of the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  If the notice was returned to VA as undeliverable, that fact must be noted in writing and also associated with the claim file.  

5.  Schedule the Veteran for an examination by a board-certified orthopedist to determine the nature and extent of the orthopedic deficits attributable to his service-connected residuals of shell fragment wounds of the right shoulder with tendonitis and bursitis.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  In particular, the examiner must report the range of motion of the right shoulder.  

To the extent that is medically feasible, the examiner must distinguish the orthopedic deficits attributable to the Veteran's service-connected residuals of shell fragment wounds of the right shoulder with tendonitis and bursitis from those associated with nonservice-connected right rotator cuff disorder in 2007.  
Finally, the examiner must render an opinion as to the degree of right shoulder impairment on the Veteran's ability to perform his activities of daily living.  

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a particular claim.  38 C.F.R. § 3.655 (2011). 

If the Veteran fails to report for the examination, a copy of the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  If the notice was returned to VA as undeliverable, that fact must be noted in writing and also associated with the claim file.  

6.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the following issues:  

a).  Entitlement to a disability rating in excess of 30 percent for the Veteran's left upper extremity shell fragment wound residuals with injury to the radial, medial and ulnar nerves, left little finger flexion deformity, and degenerative joint disease for the period prior to January 16, 2007.

b)  Entitlement to a disability rating in excess of 20 percent for the Veteran's left upper arm shell fragment wound residuals with Muscle Group V injury.  

c)  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder.

d)  Entitlement to an initial disability rating in excess of 20 percent for vascular damage of the left lower extremity.

e)  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a shell fragment wound of the left neck.  

f)  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a shell fragment wound to the right forearm and dorsal distal radius, Muscle Groups VIII and IX.

g)  Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a right shoulder shell fragment wound, tendonitis, and bursitis.  

h)  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right upper extremity neurovascular damage.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


